Exhibit 99 TI reports financial results for 3Q12 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (Oct. 22, 2012) – Texas Instruments Incorporated (TI) (NASDAQ: TXN) today announced third-quarter revenue of $3.39 billion, net income of $784 million and earnings per share of 67 cents.EPS includes 7 cents of charges associated with the company's acquisition of National Semiconductor and restructuring that were comprehended in TI's outlook provided in September.EPS also includes a benefit of 22 cents for changes in taxes and a Japanese pension program that were not included in the company's outlook. "TI revenue grew sequentially and operations were well executed even though the economy and semiconductor market remained weak and likely will get weaker in the fourth quarter," said Rich Templeton, TI's chairman, president and CEO. "Our core businesses of Analog and Embedded Processing each grew revenue by 2 percent. Our operations were disciplined, with expenses and inventory levels both down, and our core businesses grew profit faster than revenue." Regarding TI's business model, which is focused on Analog and Embedded Processing, Templeton said, "These two core businesses now comprise 70 percent of our revenue. The importance of this strategy shows in the strong cash that we generate even in weak markets and in our ability to return that cash to shareholders. In the third quarter, our free cash flow exceeded $1 billion, and we returned more than 75 percent of it through dividends and share repurchases. Our confidence in the long-term sustainability of our business model drove the dividend increase of 24 percent that we announced in the quarter." 3Q12 financial summary Amounts are in millions of dollars, except per-share amounts. 3Q12 3Q11 Change 2Q12 Change Revenue $ $ -2
